Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation application 16/041,710 dated 07/20/2018, now Patent No. 10,915,749, which is a divisional application no. 15/044,034, dated 02/15/2016, now Patent No. 10,043,073, which is a divisional application no. 14/531,307, dated 11/03/2014, now Patent No. 9,582,714, which claims benefit provisional application no. 61/898,780, dated 11/01/2013 and claims benefit to provisional application 61/914,722, dated 12/11/2013 and is a continuation application no. 14/290,653, dated 05/29/2014, now Patent No. 9,350,552, which is a continuation application no. 13/410,753, dated 03/02/2012, now Patent No. 8,774,455, which claims benefit to provisional application 61/448,465 dated 03/02/2011 and to application no. 14/531,307 dated 11/03/2014, which is a continuation application of 13/618,362, dated 09/14/2012, now Patent no. 9,152,862, which claims benefit to provisional application 61/535,084, dated 09/15/2011.

Preliminary Amendment
Applicant submitted a preliminary amendment on 6/11/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagel (U.S. Patent Pub. No. 2005/0038759, hereafter referred to as Nagel) in view of Levy et al (U.S. Patent Pub. No. 2006/0157559, hereafter referred to as Levy).

Regarding Claim 1, Nagel teaches a system, comprising: 
at least one processor (paragraph 92, Nagel teaches a computer); 
at least one processor-readable medium that stores processor-executable instructions which, when executed by the at least one processor (paragraph 92-paragraph 93, Nagel teaches a computer system), cause the at least one processor to: 
extract from a first digital image of a reference physical object identifying information from one or more regions of interest, the identifying information including at least one feature of the regions of interest of the reference physical object (paragraph 106, paragraph 146-paragraph 148, Nagal teaches storing the digital information in the database that is used later to compared.); 
generate a digital fingerprint of the reference physical object based at least in part on the at least one feature extracted for each region of interest of the reference physical object (paragraph 146-paragraph 149, Nagal teaches that the system displays graphic patterns or other keys information for authentication.); 
store the digital fingerprint in a dataset (paragraph 164, Nagel teaches capturing fingerprint information and storing the information in a database.), 
wherein the dataset comprises a plurality of digital fingerprints for each of one or more physical objects (paragraph 180-paragraph 182, Nagel teaches storing the identifier information of the document.).
Nagel does not explicitly disclose subsequently, extract from a second digital image of a physical object to be authenticated identifying information from one ore more region of interest, the identifying information including at least one feature of the regions of interest of the physical object to be authenticated; 
generate a digital fingerprint of the physical object to be authenticated based at least in part on the at least one feature extracted for each region of interest of the physical object to be authenticated; 
compare the digital fingerprint of the physical object to be authenticated to one or more of the digital fingerprints stored in the database including the digital fingerprint of the reference physical object; and 
responsive to the comparison, return an indication as to whether the physical object to be authenticated is a subsequent appearance of the reference physical object.  
Levy is in the same field of art of authentication of identification document. Further, Levy teaches at least one processor (paragraph 144, Levy teaches using a computer.); 
at least one processor-readable medium that stores processor-executable instructions which, when executed by the at least one processor (paragraph 144, paragraph 145, Levy teaches a computer.), cause the at least one processor to:
subsequently, extract from a second digital image of a physical object to be authenticated identifying information from one ore more region of interest, the identifying information including at least one feature of the regions of interest of the physical object to be authenticated (paragraph 118-paragraph 120, paragraph 129-pararaph 131, paragraph 138-pararaph 140, Levy teaches using the online system to authenticate the person and document by comparing.); 
generate a digital fingerprint of the physical object to be authenticated based at least in part on the at least one feature extracted for each region of interest of the physical object to be authenticated (paragraph 118-paragraph 120, paragraph 129-pararaph 131, paragraph 138-pararaph 140, Levy teaches using the online system to authenticate the person and document by comparing.); 
compare the digital fingerprint of the physical object to be authenticated to one or more of the digital fingerprints stored in the database including the digital fingerprint of the reference physical object (paragraph 152-paragraph 155, Levy teaches a database that contains information to authenticating features in the document.); and 
responsive to the comparison, return an indication as to whether the physical object to be authenticated is a subsequent appearance of the reference physical object (paragraph 156-paragraph 160, paragraph 186, Levy teaches authenticating the document, Figure 5 item 535.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagel by incorporating the post-processing of authenticating documents after storing them in a database that is taught by Levy, to make the invention that determines the authentication regions in documents and performs image processing on the authentication documents to determine authenticity; thus, one of ordinary skilled in the art would be motivated to combine the references since some entity still needs to actually check the identification document for these and other features. This lack of checking can also occur with so-called breeder documents, which are the documents a person might use or present as part of being issued an identification document (e.g., by showing one form of ID to obtain another, such as showing a driver's license and/or birth certificate to show proof one's identity when obtaining a passport) (paragraph 53, Levy).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 22, Nagel in view of Levy discloses when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to: parse the first digital image of the reference physical object into the one or more regions of interest based at least in part on a type of object in which the reference physical object is classified (paragraph 118, paragraph 134, Levy teaches using OCR on the document, thus a region is determined and information on the card is compared for authentication.).  

In regards to Claim 23, Nagel in view of Levy discloses when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to: parse the second digital image of the physical object to be authenticated into the one or more regions of interest based at least in part on a type of object in which the physical object to be authenticated is classified (paragraph 118, paragraph 134, Levy teaches using OCR on the document, thus a region is determined and information on the card is compared for authentication, specifically the name is OCR and the DOB is OCR for comparison, thus two regions.).  

In regards to Claim 24, Nagel in view of Levy discloses when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to: parse the second digital image of the physical object to be authenticated into the one or more regions of interest using an object template selected based at least in part on a type of object in which the physical object to be authenticated is classified (paragraph 118, paragraph 134, paragraph 160, Levy teaches using a digital watermarks in the document and comparing those.).

In regards to Claim 25, Nagel in view of Levy discloses wherein the at least one feature is identified by a respective location in the first or the second digital images (paragraph 158-paragraph 161, Levy); and the at least one feature location is stored in the database in relation to the digital fingerprints (paragraph 158-paragraph 161, Levy).  

In regards to Claim 26, Nagel in view of Levy discloses when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to: select the at least one region of interest based on relatively high variability of image information in that region among different instances of physical objects like either the reference physical object or the physical object to be authenticated (paragraph 137-paragraph 140, paragraph 158-paragraph 161, Levy). 

In regards to Claim 27, Nagel in view of Levy discloses when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to: select a region of interest based on pre-defined regions of interest for a type of object that the reference physical object or the physical object to be authenticated is classified (paragraph 66, paragraph 137-paragraph 140, paragraph 158-paragraph 161, Levy).  

In regards to Claim 28, Nagel in view of Levy discloses wherein the digital fingerprint comprises a defined pattern of multiple features extracted from the image (paragraph 23, Levy).  

In regards to Claim 29, Nagel in view of Levy discloses wherein the pattern of features is pre-defined for the regions of interest for the type of the physical object (paragraph 23, Levy).  

In regards to Claim 30, Nagel in view of Levy discloses wherein the pattern of features is user- defined (paragraph 23-paragraph 29, paragraph 127, Levy). 

In regards to Claim 31, Nagel in view of Levy discloses wherein the defined pattern of features includes information on how to apply the pattern either alone or in a defined and prioritized order with other defined patterns (paragraph 158, Nagel).  

In regards to Claim 32, Nagel in view of Levy discloses wherein the defined pattern of features specifies what generic and specific information to return in response to the comparison (paragraph 189-paragraph 190, Levy).  

In regards to Claim 33, Nagel in view of Levy discloses wherein to compare the digital fingerprint of the physical object to be authenticated to one or more of the digital fingerprints stored in the database in processor-executable instructions cause the at least one processor to: compare a number of individual elements and combine a results of comparisons of the individual elements (paragraph 131-paragraph 134, Levy teaches multiple checks for authenticating the documents.).  

In regards to Claim 34, Nagel in view of Levy discloses wherein the indication as to whether the physical object to be authenticated is a subsequent appearance of the reference physical object is based on a deterministic threshold range, probabilistic, or both (paragraph 141, paragraph 154-paragraph 158, Levy).  

In regards to Claim 35, Nagel in view of Levy discloses wherein the indication as to whether the physical object to be authenticated is a subsequent appearance of the reference physical object is based on at least one of (a) image data associated with the physical object to be authenticated and (b) a virtual representation of the physical object to be authenticated (paragraph 27-paragraph 28, paragraph 65, Levy).  

In regards to Claim 36, Nagel in view of Levy discloses wherein the digital fingerprint defines a spatial relationship between one or more features, artifacts, and/or indicia appearing or existing on the reference physical object and on the physical object to be authenticated (paragraph 27-paragraph 28, paragraph 65, Levy).  

In regards to Claim 37, Nagel in view of Levy discloses wherein the one or more features, artifacts, and/or indicia may be visual, textual, and/or audible in nature (paragraph 27-paragraph 28, paragraph 65, Levy).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Picard. “Towards fraud-proof ID documents using multiple data hiding technologies and biometrics” SPIED, Electronic Imaging 2004, 2004, San Jose, California, United States.  2004.

	
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664